Title: Abigail Adams to Mary Smith Cranch, 6 February 1798
From: Adams, Abigail
To: Cranch, Mary Smith


        
          
            my dear sister
            Philadelphia Feb’ry 6th 1798
          
          I was very anxious to receive a Letter from you this morning, and Betsy was wishing yet dreading to hear from her sister. that she yet lives, is some hope for to build upon. mr Brisler has just brought your Letter from the office dated 29th Jan’ry I believe I have written you every week, but fancy the Ice may have prevented the post from arriving. I wish Polly was where you could often see her— I have a great opinion of cabbage leaves I would apply them to her feet, to her neck & to her Head. you know how opprest she always was at her Lungs if any thing ailed her— I want to be doing some thing for her. tell her I am very anxious for her and hope she may yet recover, but great care and tenderness is necessary or she will be lost. pray take care, but why should I ask what I am sure is always done. pray tell mr Cranch to take great care of himself, and my dear sister my cellar is always open to you. do not let so good a man want wine to make his Heart glad, when you know where it can be had with a hearty welcome— I have written to dr Tufts to get my Room & chamber new painted and that as soon as it can be done in March the closset floor & the entrys and stairs they will have time then to dry Sufficiently. I had a letter on saturday from mrs smith the col returnd last week and has notified his Credittors to meet him in order to adjust with them his affairs. I cannot suppose that he has it in his power to satisfy the Demands they have, but if he can settle so as to be able to do any buisness in future it will be a great relief to my mind as well as to hers—but I am affraid of Vissions—of Ideal Schemes &c at any rate I am glad he has returnd. it really seemd to me at times, as if mrs smith would lose herself. She has sometimes written me that existance was a burden to her, and that she was little Short of Distraction. I have been more distresst for her than I have been ready to own. you know she always kept every thing to herself that she could, but she writes in better Spirits, and is at least relieved from that worst of states, I think, a constant anxious expectation, and anticipation—
          I have had Letters from my sons abroad to october. they were then well, but none since they left London. I hope they are safe at Berlin long before this time. you saw a Letter or rather an extract of a Letter in the Centinal from J Q A—dated as if written at Paris about a fortnight since in order the better to disguise the source. it

is probable you may see publishd from Fennos paper some observations upon the operation of the French constitution as exemplified in the transactions of the 4 sep’br by the same hand.
          you complain of always having a share of Rhumatism, that is just my case. I have it floting about, sometimes in my head Breast stomack &c. but if I can keep of fever I can Parry it so as not to be confined. dr Rush is for calling it Gout, but I will not believe a word of all that for Rhumatism I have had ever since I was a Child when I feel any thing like fever, nitre in powder of about 6 Grains with a 6 part of a Grain of tarter Emetic & a 6 part of a Grain of Calomil in each taking 3 powders in a day, generally relieves me—
          Inclosed is a ten dollor Bill out of which be so good as to give two to the widow Green mr Pratts Mother, and to pay sister smith for the stockings knit, and supply her with Cotton buy Pheby a load of wood if necessary. I know you Love to be my almoner. I wish it was in my power to do more abundantly. if there is any thing in the way of oranges milk Bisquit &c. which will be for Pollys comfort do be so kind as to procure it for her and send to her for me—
          I hope captain & mrs Beal are recoverd and that mr & Mrs Black are well I pray you to remember me to Brother Adams & Family when you see them. my Love to mrs Norten to mrs Greenleaf, & respects to mrs Welch / From Your Ever / affectionate Sister
          
            Abigail Adams
          
        
        
          when you see mrs Pope, ask her about the Butter, the quantity & price. I Should wish to pay for it, as well as two or three of her Cheses—
        
      